OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
Defendant’s absence from a material part of his Sandoval hearing (People v Sandoval, 34 NY2d 371) violated his right to be present at all material stages of his trial (People v Beasley, 80 NY2d 981; People v Dokes, 79 NY2d 656). The issue is reviewable, despite defendant’s failure to object, and the People’s contention that this case involves exceptional circumstances rendering defendant’s presence "superfluous” is unavailing (People v Dokes, supra, at 662).
Acting Chief Judge Simons and Judges Kaye, Titone, Hancock, Jr., Bellacosa and Smith concur in memorandum.
Order reversed, etc.